DETAILED ACTION
	Applicant’s response, dated 7/20/22, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a system comprising: a camera configured to acquire an image of a periphery of a vehicle and provide the image; at least one first lamp and at least one second lamp disposed at least one location of an upper side and a lower side of the camera in a direction of a transverse axis of the camera; and a lamp controller configured to provide, to the at least one first lamp, first electrical energy for the at least one first lamp, and provide, to the at least one second lamp, second electrical energy for the at least one second lamp according to daytime/nighttime determination information determined based on the image, wherein the lamp controller includes: an operation controller configured to generate an operation signal and the second electrical energy for the at least one second lamp based on the daytime/nighttime determination information; and a current controller configured to control an amount of current of the first electrical energy for the at least one first lamp based on the operation signal, and wherein the operation controller is configured to: enable the operation signal and stop providing, to the at least one second lamp, the second electrical energy for the at least one second lamp when the daytime/nighttime determination information indicates that current driving of the vehicle is daytime driving; and disenable the operation signal and provide, to the at least one second lamp, the second electrical energy for the at least one second lamp when the daytime/nighttime determination information indicates that current driving of the vehicle is nighttime driving.
The closest prior art, Onozawa [US 7579593], teaches the details of a system comprising a camera and multiple lamps, but fails to teach or disclose the details of the lamp controller as claimed. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a system comprising: a camera configured to acquire an image of a periphery of a vehicle and provide the image; at least one first lamp and at least one second lamp disposed at least one location of an upper side and a lower side of the camera in a direction of a transverse axis of the camera; and a lamp controller configured to provide, to the at least one first lamp, first electrical energy for the at least one first lamp, and provide, to the at least one second lamp, second electrical energy for the at least one second lamp according to daytime/nighttime determination information determined based on the image, wherein the lamp controller includes: an operation controller configured to generate an operation signal and the second electrical energy for the at least one second lamp based on the daytime/nighttime determination information; and a current controller configured to control an amount of current of the first electrical energy for the at least one first lamp based on the operation signal, and wherein the operation controller is configured to: enable the operation signal and stop providing, to the at least one second lamp, the second electrical energy for the at least one second lamp when the daytime/nighttime determination information indicates that current driving of the vehicle is daytime driving; and disenable the operation signal and provide, to the at least one second lamp, the second electrical energy for the at least one second lamp when the daytime/nighttime determination information indicates that current driving of the vehicle is nighttime driving, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 6 and its dependent claims, the claims recite the details of a system of claim 5, comprising: a camera configured to acquire an image of a periphery of a vehicle and provide the image: at least one first lamp and at least one second lamp disposed at least one location of an upper side and a lower side of the camera in a direction of a transverse axis of the camera; and a lamp controller configured to provide, to the at least one first lamp, first electrical energy for the at least one first lamp, and provide, to the at least one second lamp, second electrical energy for the at least one second lamp according to daytime/nighttime determination information determined based on the image. the system further comprises an image recognizer configured to: receive the image from the camera; determine, based on the received image, whether current driving of the vehicle is daytime driving or nighttime driving; and provide a result of the determined current driving of the vehicle as the daytime/nighttime determination information, wherein the lamp controller is configured to: provide, to the at least one first lamp, a first amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the daytime driving; provide, to the at least one first lamp, a second amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the nighttime driving, the first amount being smaller than the second amount; and stop providing, to the at least one second lamp, the second electrical energy for the at least one second lamp when the determined current driving of the vehicle is the daytime driving, and wherein the lamp controller is further configured to: provide, to the at least one first lamp, a third amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the nighttime driving; provide, to the at least one first lamp, a fourth amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the daytime driving, the third amount being greater than the fourth amount; and provide, to the at least one second lamp, the second electrical energy for the at least one second lamp when the determined current driving of the vehicle is the nighttime driving.
The closest prior art, Onozawa [US 7579593], teaches the details of a system comprising a camera and multiple lamps, but fails to teach or disclose the details of the lamp controller as claimed. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a system of claim 5, comprising: a camera configured to acquire an image of a periphery of a vehicle and provide the image: at least one first lamp and at least one second lamp disposed at least one location of an upper side and a lower side of the camera in a direction of a transverse axis of the camera; and a lamp controller configured to provide, to the at least one first lamp, first electrical energy for the at least one first lamp, and provide, to the at least one second lamp, second electrical energy for the at least one second lamp according to daytime/nighttime determination information determined based on the image. the system further comprises an image recognizer configured to: receive the image from the camera; determine, based on the received image, whether current driving of the vehicle is daytime driving or nighttime driving; and provide a result of the determined current driving of the vehicle as the daytime/nighttime determination information, wherein the lamp controller is configured to: provide, to the at least one first lamp, a first amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the daytime driving; provide, to the at least one first lamp, a second amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the nighttime driving, the first amount being smaller than the second amount; and stop providing, to the at least one second lamp, the second electrical energy for the at least one second lamp when the determined current driving of the vehicle is the daytime driving, and wherein the lamp controller is further configured to: provide, to the at least one first lamp, a third amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the nighttime driving; provide, to the at least one first lamp, a fourth amount of the first electrical energy for the at least one first lamp when the determined current driving of the vehicle is the daytime driving, the third amount being greater than the fourth amount; and provide, to the at least one second lamp, the second electrical energy for the at least one second lamp when the determined current driving of the vehicle is the nighttime driving, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 11 and its dependent claims, the claims recite the details of a system comprising: a camera configured to acquire an image of a periphery of a vehicle and provide the image; a plurality of daytime running lamps disposed adjacent to the camera; a plurality of near-infrared ray lamps disposed adjacent to the camera, wherein the daytime running lamps and the near-infrared ray lamps are disposed in a direction of a transverse axis of the camera; an image recognizer configured to determine whether current driving of the vehicle is daytime driving or nighttime driving based on the image, and output a result of the determined current driving of the vehicle as daytime/nighttime determination information; and a lamp controller configured, based on the daytime/nighttime determination information, to supply or stop supplying first electrical energy to the daytime running lamp and to supply or stop supplying second electrical energy to the near-infrared ray lamps based on the daytime/nighttime determination information, wherein the lamp controller includes: an operation controller configured to generate an operation signal and the second electrical energy for the near-infrared ray lamps based on the daytime/nighttime determination information; and a current controller configured to control, based on the operation signal, an amount of current of the first electrical energy for the daytime running lamps, and wherein the operation controller is configured to: enable the operation signal and stop providing, to the near-infrared ray lamps, the second electrical energy when the daytime/nighttime determination information indicates that current driving of the vehicle is daytime driving; and disenable the operation signal and provide, to the near-infrared ray lamps, the second electrical energy when the daytime/nighttime determination information indicates that current driving of the vehicle is nighttime driving.
The closest prior art, Onozawa [US 7579593], teaches the details of a system comprising a camera and multiple lamps, but fails to teach or disclose the details of the lamp controller as claimed. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a system comprising: a camera configured to acquire an image of a periphery of a vehicle and provide the image; a plurality of daytime running lamps disposed adjacent to the camera; a plurality of near-infrared ray lamps disposed adjacent to the camera, wherein the daytime running lamps and the near-infrared ray lamps are disposed in a direction of a transverse axis of the camera; an image recognizer configured to determine whether current driving of the vehicle is daytime driving or nighttime driving based on the image, and output a result of the determined current driving of the vehicle as daytime/nighttime determination information; and a lamp controller configured, based on the daytime/nighttime determination information, to supply or stop supplying first electrical energy to the daytime running lamp and to supply or stop supplying second electrical energy to the near-infrared ray lamps based on the daytime/nighttime determination information, wherein the lamp controller includes: an operation controller configured to generate an operation signal and the second electrical energy for the near-infrared ray lamps based on the daytime/nighttime determination information; and a current controller configured to control, based on the operation signal, an amount of current of the first electrical energy for the daytime running lamps, and wherein the operation controller is configured to: enable the operation signal and stop providing, to the near-infrared ray lamps, the second electrical energy when the daytime/nighttime determination information indicates that current driving of the vehicle is daytime driving; and disenable the operation signal and provide, to the near-infrared ray lamps, the second electrical energy when the daytime/nighttime determination information indicates that current driving of the vehicle is nighttime driving, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875